Opinión disidente y concurrente emitida por el
Juez Presi-dente Señor Hernández Denton,
a la cual se une la Jueza Asociada Señora Fiol Matta.
La opinión que emite hoy este Tribunal revoca correcta-mente la convicción de alteración a la paz que pesaba sobre el peticionario, pero en el camino deja malherida la protec-ción constitucional que tiene todo ciudadano a un juicio criminal rápido e ignora el principio de autolimitación judicial del cual hemos sido celosos guardianes desde hace medio siglo. Véase E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Por ello, concurrimos con el resultado de revocar la refe-rida convicción criminal, pero disentimos de lo pautado en torno a lo que constituye “justa causa” para la dilación de los términos de juicio rápido. Asimismo, discrepamos del ejercicio de examinar innecesariamente la constitucionali-dad del delito de alteración a la paz.
I
El 15 de noviembre de 2006 dos oficiales de la Policía detuvieron al Sr. Mario García Colón porque éste presun-*182tamente no guardaba suficiente distancia entre su vehí-culo y el de otros conductores, en violación al Art. 10.10 de la Ley de Vehículos y Tránsito, 9 L.P.R.A. see. 5290. Mien-tras los policías expedían el boleto, el señor García Colón se bajó del auto, apuntó con su dedo a los agentes y les expresó que eran “unos charlatanes, corruptos y que no valían nada”.
Los agentes Ángel González Aponte y Ornar Rivera Co-lón llamaron a su supervisor, el sargento Pedro Pagán Ma-tos, y éste le informó al peticionario la manera para impug-nar el boleto de tránsito. El señor García Colón repitió que los agentes que intervinieron con él eran charlatanes y corruptos. Así las cosas, el sargento Pagán Matos procedió a expedirle una citación para que compareciera el 28 de noviembre de 2006 ante el Tribunal de Primera Instancia por el delito menos grave de resistencia u obstrucción a la autoridad pública, tipificado en el Art. 252 del Código Penal, 33 L.P.R.A. see. 4880. El señor García Colón acudió al tribunal la fecha en que fue citado.
Es en mayo de 2007, medio año después de la citación expedida para comparecer al tribunal, cuando el Ministe-rio Público finalmente presentó las denuncias contra el se-ñor García Colón. Según declaró el sargento Pagán Matos en la vista de causa para arresto, la tardanza en el proce-samiento penal del señor García Colón se debió a varios factores: alegadamente no había secretarias disponibles en el cuartel de la Policía para tramitar las denuncias; él se enfermó durante dos meses y no pudo trabajar en la Policía ni acudir al tribunal, y, por último, el abogado del señor García Colón nunca pudo acordar con él una fecha para comparecer. Las denuncias finalmente se presentaron me-dio año después, el proceso se llevó a cabo y el señor García Colón resultó culpable por el delito menos grave de altera-ción a la paz. Inconforme, el señor García Colón acudió al Tribunal de Apelaciones, que confirmó la sentencia del Tribunal de Primera Instancia. Aún insatisfecho, el peticiona-*183rio comparece ante nos mediante un recurso de certiorari, el cual expedimos.
Los planteamientos del señor García Colón, que se han hecho oportunamente en todas las fases, incluyen: (a) que el proceso criminal se realizó en violación a los preceptos constitucionales de juicio rápido, Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, y a lo dispuesto en la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ya que no se presentó denuncia dentro de los 60 días de la citación sino seis meses después de esta; (b) que el delito de alteración a la paz recogido en el Art. 247 del Código Penal, 33 L.P.R.A. see. 4875, es inconstitucional porque es excesi-vamente amplio o adolece de vaguedad, ya que proscribe expresiones y comportamientos que una persona de inteli-gencia promedio no sabría identificar razonablemente, y
(c) que el delito de alteración a la paz no puede configu-rarse contra un policía en funciones que reclama ser víc-tima, pues los policías están adiestrados para trabajar en situaciones conflictivas y deben estar siempre alertas y operando con sospechas. Por ello, según el peticionario, no se les puede alterar la paz a los policías en el sentido que implica el delito. Por último, el peticionario sostiene que
(d), en este caso particular, no se configuró el delito porque el Ministerio Público falló en desfilar prueba sobre el es-tado mental de los agentes.
II
A. Juicio rápido
La Regla 64(n)(2) de Procedimiento Criminal, supra, dispone que habrá causa para desestimar la acusación o denuncia contra un imputado si ésta no se presenta "den-tro de los sesenta (60) días de su arresto o citación o dentro de los treinta (30) días si se tratare de un caso en que un magistrado autorizó la radicación de las mismas de confor-*184midad con lo dispuesto en la Regla 6(a)”. El derecho ajuicio rápido cobra vigencia desde que una persona está detenida o sujeta a responder; es decir, luego de que se activa la maquinaria procesal que podría culminar en una condena. Pueblo v. Miró González, 133 D.P.R. 813, 821 (1993).
No obstante, el mero incumplimiento de los términos de la Regla 64(n) de Procedimiento Criminal no constituye, por sí sola, una violación al derecho a juicio rápido. Pueblo v. Guzmán, 161 D.P.R. 137, 152 (2004). Los términos pue-den ser extendidos si existe justa causa o si la demora ha sido ocasionada por el propio acusado. Id.
Como se sabe, hemos delimitado cuatro criterios para analizar qué tipo de dilación viola los términos del derecho a juicio rápido, derecho que, valga repetirlo, es de raigam-bre constitucional. Pueblo v. Rivera Tirado, 117 D.P.R. 419, 433 (1986). Estos criterios son: (1) la duración de la tar-danza, (2) las razones para la dilación, (3) si el acusado invocó oportunamente el derecho a juicio rápido, y (4) el perjuicio resultante de la tardanza. Id.
Al amparo de dicha normativa, es forzoso concluir que, en este caso, la tardanza entre la citación expedida y la presentación de las denuncias excedió los seis meses, cua-tro meses más del límite dispuesto por ley. Las razones para la dilación fueron una enfermedad del sargento de-nunciante y la supuesta ausencia de secretarias en el cuar-tel policíaco, ambas situaciones atribuibles al Estado. Asi-mismo, el señor García Colón invocó oportunamente su derecho a juicio rápido y hubo un perjuicio resultante de la referida tardanza(1) Aun si tomáramos como cierto que no hubo perjuicio alguno resultante de la dilación de seis me-ses, como propone la mayoría, “el balance de los otros tres *185factores puede ser tan favorable al acusado como para que éste prevalezca en su invocación de su derecho a juicio rápido”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1995, T. II. pág. 96. Por ello, somos del criterio que hubo una viola-ción clarísima al derecho a juicio rápido y, en este aspecto, nos vemos forzados a disentir.
La Opinión del Tribunal expone que, en el procesa-miento criminal del señor García Colón, hubo justa causa para la dilación de seis meses —cuatro meses más de lo dispuesto por ley— porque presuntamente no había secre-tarias en el cuartel de la Policía cierto día y porque el sar-gento que presentaría las denuncias —al parecer el único con esa capacidad— se enfermó durante dos meses sin que los dos agentes interventores o ninguna otra persona pu-diera sustituirlo en esa faena.(2) La opinión concluye que, por la supuesta ausencia de secretarias el 28 de noviembre de 2006 y la enfermedad de un agente policiaco, el Minis-terio Público no pudo someter las denuncias a tiempo.
Aun si tomáramos la supuesta ausencia de secretarias como cierta, en el pasado hemos dicho, con meridiana cla-*186ridad, que “las tardanzas institucionales, entre éstas, la enfermedad de un juez, receso por vacaciones del tribunal y la congestión en el calendario, son imputables al Estado”. Pueblo v. Candelaria, 148 D.P.R. 591, 598 (1999). Si así nos hemos expresado al referirnos a dilaciones atribuibles a los tribunales, debemos ser aún más rigurosos cuando la tar-danza se debe a asuntos que el Estado tiene en su pleno control, como son los recursos humanos de los cuarteles policíacos. Es insostenible el fundamento de que la ausen-cia de secretarias un día en un cuartel policíaco es justa causa —o un factor que contribuye a ella— para no proce-sar a alguien en el término dispuesto por la Constitución y la ley.
Ante la ausencia de la secretaria, el policía —o cual-quier otro funcionario en el cuartel— podía cumplimentar el formulario necesario para presentar las denuncias ante el tribunal. Más aún, el policía podía procurar la ayuda del personal secretarial en las oficinas del Ministerio Público ubicadas en los tribunales. En cualquier caso, y como al-ternativa a los dos escenarios previos, el agente podía vol-ver al día siguiente al cuartel para que la secretaria cum-plimentara la denuncia. O podía intentarlo una vez más al día siguiente, o al siguiente, y así sucesivamente por el término razonable de dos meses establecido por ley. Pero nada de lo anterior sucedió.
Mediante esta decisión el mensaje que le envía este Tribunal a la Policía es que, si se les ha pasado el término dispuesto en ley para presentar cierta denuncia, siempre pueden recurrir al argumento de que se ausentaron las secretarias en un cuartel o no estaban disponibles. No es cierto que el procesamiento criminal en Puerto Rico se pa-raliza si en un cuartel no hay secretarias disponibles para cumplimentar un formulario. El sistema de justicia criminal en nuestro país tiene un andamiaje —tanto desde el Poder Ejecutivo como del Judicial— para que haya sufi-cientes recursos en los cuarteles de la Policía, en el Minis-*187terio Público y en los tribunales que le permitan a un agente presentar la denuncia correspondiente.
En resumen, pues, la supuesta ausencia de secretarias durante un día, sólo un día, en un cuartel de la Policía (uno solo), no se puede esgrimir con seriedad como “justa cau-sa”, o elemento de ella, para la dilación de seis meses en el proceso criminal de una persona. Es cierto que el juicio rápido no es un concepto incompatible con cierta tardanza, pero la demora no debe ser intencional ni opresiva. Pueblo v. Candelaria, supra. En este caso, la tardanza de seis me-ses en procesar al peticionario luego de su citación fue, cuando menos, negligente y, entendemos, opresiva. No hay justificación alguna para una demora de seis meses, mucho menos bajo los pretextos esbozados de que el sargento se enfermó y de que presuntamente no había secretarias en el cuartel para tramitar las denuncias.
Coincidimos con la Opinión mayoritaria cuando, citando a Pueblo v. Guzmán, supra, pág. 154, dice que los términos de juicio rápido deberán evaluarse caso a caso y dentro de los parámetros de razonabilidad. Estamos convencidos, sin embargo, que una dilación de seis meses —cuatro en ex-ceso de lo permitido por ley— es la definición de la irrazo-nabilidad, máxime cuando se esgrimen como justa causa la falta de secretarias en un cuartel de la Policía, la falta de efectividad del Estado en acordar una fecha con el abogado defensor, y la ausencia de un policía particular durante dos meses —no seis— que supuestamente era el más idóneo para el trámite de presentar las denuncias.
La Opinión del Tribunal también atribuye al compare-ciente la responsabilidad por la dilación de medio año en el procesamiento criminal al señalar que su abogado fue re-ticente en acordar con el policía una nueva fecha para so-meter el caso. Este argumento surge de la premisa equivo-cada de que los abogados de defensa tienen un poder decisivo en la tramitación del procesamiento criminal, una tarea que —por definición— recae sobre el Estado. La falta *188de acuerdo entre un policía y un abogado de defensa para seleccionar una fecha posterior no acarrea, como conse-cuencia natural, el paso de seis meses sin que se efectúe el proceso.
Cabe recordar que el peso de la prueba en un juicio criminal lo tiene el Estado, y, por ende, la diligencia de pre-sentar denuncias y de fijar fechas de citación —con o sin la aquiescencia del abogado defensor— recae sobre el Minis-terio Público. Una negativa por parte de un abogado de defensa de comparecer a una cita en cierta fecha no de-tiene el proceso ni inhabilita al Estado para hacer su trabajo. Decir lo contrario, como hace la Opinión del Tribunal, no sólo es errado, sino que les atribuye a los abogados de defensa un poder que, aunque quizás quisieran, en rea-lidad no tienen.
Por otra parte, otra de las razones que esboza este Tribunal para intentar justificar la demora de seis meses en el procesamiento criminal fue la enfermedad del sargento Pagán Matos, quien presentó la denuncia. No obstante, la enfermedad del referido sargento fue de dos meses, como reconoce la propia Opinión del Tribunal. Aun si tomáramos como cierto que el sargento Pagán Matos era el único en la Policía que tenía la facultad para presentar la denuncia, la mayoría del Tribunal no aclara cómo una enfermedad de dos meses redunda en una dilación de seis meses en la presentación de los cargos en un proceso criminal.
Los propósitos esenciales del derecho a juicio rápido son evitar la opresión del Estado contra el individuo antes del juicio, minimizar la ansiedad y preocupación que genera una acusación pública, y limitar las posibilidades de que una dilación extensa menoscabe la capacidad del acusado para defenderse. Véanse: U.S. v. Ewell, 383 U.S. 116 (1966), Smith v. Hooey, 393 U.S. 374 (1969), y U.S. v. MacDonald, 456 U.S. 1 (1982), citados en Chiesa Aponte, op. cit., pág. 70.
*189No obstante, más allá de los derechos constitucionales individuales, el juicio rápido también protege intereses que trascienden los del acusado y que, en ocasiones, están abiertamente en contraposición a los de éste. Véase Barker v. Wingo, 407 U.S. 514 (1972). Anteriormente hemos adver-tido que “para algunos acusados el propiciar suspensiones ‘adelanta’ sus causas, pues contribuye al deterioro de evi-dencia por la indisponibilidad de testigos —ausencia, des-aparición o muerte— y pérdida de la memoria sobre hechos esenciales. ... Al protagonista del esquema forense penal le resulta ventajoso controlar indirectamente el momento en que se ventile el caso en su fondo”. Pueblo v. Rivera Navarro, 113 D.P.R. 642, 646-647 (1982).
Asimismo, pautamos desde hace décadas que el derecho a juicio rápido no es de interés exclusivo de los acusados, sino de todos los miembros de la sociedad que desean que se haga justicia contra quienes presuntamente infringie-ron la sana convivencia. A tales efectos, expresamos enton-ces que
[s]i bien es cierto que los acusados tienen el derecho —consti-tucionalmente garantizado— de que se les celebre juicio sin demora, no es menos cierto que la sociedad demanda que aquellos a quienes se acusa de violentar sus leyes sean juzga-dos prontamente. El juicio rápido es un derecho tanto del acu-sado como del Pueblo. García v. Tribunal Superior, 104 D.P.R. 27, 31 (1975).
Más aún, en momentos de austeridad fiscal en el Go-bierno y en todo Puerto Rico, es menester recordar que las demoras excesivas que hoy avala este Tribunal en el pro-cesamiento contra los acusados conllevan “desembolsos que no sólo gravan la rama judicial, sino a los demás com-ponentes principales e incidentales del sistema: policía, fis-cales, asistencia legal y ciudadanía general”. Pueblo v. Rivera Navarro, supra, pág. 647. Este tipo de tardanza, máxime si es de varios meses como en el presente caso, *190“afecta y debilita la confianza en la administración de la justicia y fomenta un sentido de injusticia, inseguridad e incertidumbre por la tardanza en la determinación final fáctica y jurídica de la controversia”. Id.
Con la decisión de hoy, ha quedado sin fuerza alguna y languideciendo la exigencia constitucional de que el Estado tramite con rapidez los juicios en los que pretende penali-zar a un ciudadano por una conducta presuntamente delictiva. Este Tribunal no solamente le da una estocada a los derechos constitucionales del individuo, sino a los de todos los ciudadanos que padecen la delincuencia en Puerto Rico y que quieren ver a nuestro sistema de justicia exigiendo rapidez y diligencia en los procesos criminales contra los acusados.
Una vez más nos vemos forzados a reiterar, con el mayor respeto, que justicia tardía no es justicia. (3) Lamenta-blemente, por segunda vez en poco tiempo, tenemos que repetir que “la decisión del Tribunal ignora el reclamo pú-blico de mayor agilidad, laboriosidad y eficiencia en los procesos judiciales”. (Enfasis suprimido.) In re Pagani Padró, 181 D.P.R. 517, 536 (2011), opinión disidente y concu-rrente del Juez Presidente Señor Hernández Denton. En efecto, este Tribunal deja inoperante y a merced de inter-pretaciones arbitrarias el término para incoar los procesos contra los imputados de delinquir.
No obstante, aun si tomáramos por bueno el análisis del Tribunal sobre la validez y justificación para que el proce-samiento criminal del peticionario tardara seis meses, te-níamos otra oportunidad para ceñirnos a la autolimitación judicial y resolver sin entrar a evaluar méritos constitucio-nales del delito de alteración a la paz. *191B. Insuficiencia de prueba sobre el delito de alteración a la paz
Uno de los elementos esenciales del delito de alteración a la paz recogido en el Art. 247 del Código Penal, supra, es que la persona perjudicada se encuentre en paz. Pueblo v. De León Martínez, 132 D.P.R. 746, 767 (1993). Como con-secuencia, es necesario que el fiscal que pretenda probar el delito de alteración a la paz presente prueba sobre el es-tado o condición mental del perjudicado. Para configurarse el delito, pues, los policías debían estar en paz al momento de los hechos, de modo que se les alterara el ánimo no previamente predispuesto. En este caso, el Ministerio Pú-blico no presentó prueba del estado mental de los supues-tos perjudicados para que el juzgador determinara si podía configurarse el delito en su contra. Por ello, la mayoría de este Tribunal correctamente revocó la convicción de altera-ción a la paz que pesaba contra el señor García Colón. Si el análisis sobre juicio rápido no era suficiente para disponer del caso, la insuficiencia de prueba sin duda lo era. Y ahí debió haber culminado nuestra intervención en el presente caso.
C. Autolimitación judicial
Este Tribunal tuvo dos oportunidades —el análisis so-bre el derecho a juicio rápido y el de insuficiencia de prue-ba— para autolimitar su rol y resolver sin entrar en los méritos constitucionales de un estatuto aprobado por las ramas políticas. No obstante, desperdició sendas oportunidades. Desde hace medio siglo, en el paradigmá-tico E.L.A. v. Aguayo, supra, adoptamos las guías de auto-limitación judicial que el Juez Asociado del Tribunal Supremo de Estados Unidos, Louis Brandéis, expuso en su Opinión concurrente en Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346 (1935). Entre las guías de auto-limitación judicial mencionadas entonces, que debemos re-pasar hoy, figuran que el Tribunal “no se anticipará a *192decidir una cuestión de derecho constitucional antes de que sea necesario hacerlo” y que “[l]a Corte no juzgará una cuestión constitucional aunque haya sido sometida propia-mente en los autos, si también se somete un fundamento de otra índole que permita disponer del caso”. E.L.A. v. Aguayo, supra, pág. 596.
No obstante todo lo anterior, este Tribunal decide hoy que, pese a que podemos resolver el presente caso por la exigencia de juicio rápido o, en la alternativa, por insufi-ciencia de prueba, prefiere seguir y evaluar la constitucio-nalidad del delito de alteración a la paz. Así, resuelven que el referido delito es en efecto constitucional.
Coincidimos en que este caso no es el apropiado para declarar inconstitucional el delito de alteración a la paz. Sin embargo, alcanzamos ese resultado no por evaluar los méritos del delito, como hace el Tribunal innecesaria-mente, sino porque, como ya explicamos, la autolimitación judicial nos exige resolver el caso por otros medios que no sean el análisis constitucional. Véanse: Ashwander v. Tennessee Valley Authority, supra; Pan Am. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982); Velez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); E.L.A. v. Aguayo, supra.
Ill
La autolimitación judicial tiene razones históricas, polí-ticas y jurídicas que le han servido bien a nuestro sistema constitucional de separación de poderes. Una mayoría de este Tribunal ignora hoy ese principio básico —cimentado en nuestra jurisprudencia desde E.L.A. v. Aguayo, supra— y concluye que el delito de alteración a la paz es constitucional. Realmente es sorprendente esta determina-ción si simultáneamente la Opinión llegó a la conclusión de que no se probaron los elementos del delito. Una vez se llega a la conclusión de que no se configuraron los elemen-*193tos del delito, lo procedente era revocar el dictamen recu-rrido sin ulterior pronunciamiento. No obstante, hoy el Tribunal ha emitido una opinión que consiste en gran parte en un dictum, pues todo lo dicho luego de resolver que no había suficientes elementos del delito era innecesario e inmeritorio.
La metodología adjudicativa constitucional claramente dispone que los tribunales no deben abundar sobre cuestio-nes que no es necesario atender. Al resolver de esta ma-nera, la impresión que puede dejar en un estudioso de la normativa del Tribunal es que esta Curia quería pronun-ciarse sobre la validez de la ley aunque en estricto derecho no era necesario hacerlo.
Por otra parte, la decisión de una mayoría de este Tribunal deja inoperante —y sujeta a la arbitrariedad con la que el Ministerio Público quiera tratarla— la “justa causa” que se requiere para obviar los términos de juicio rápido que nuestra Constitución y nuestras leyes ordenan. Así, no sólo atenta contra los derechos constitucionales que cobi-jan al individuo, sino que también resuelve contra el inte-rés colectivo de nuestra sociedad, consternada por la delin-cuencia, de que se atiendan con la mayor premura los procesamientos criminales contra los imputados o acusa-dos de delitos.
Por último, y a modo de epílogo, coincidimos con la Opi-nión disidente y concurrente de la compañera Juez Aso-ciada Señora Rodríguez Rodríguez en cuanto a la primacía que debe tener en nuestro sistema jurídico y social el dere-cho a la libertad de expresión. Este valor fundamental, que ha sido resaltado por el Tribunal Supremo federal en situa-ciones tan complejas como la que se presentó en el reciente caso de Snyder v. Phelps, Núm. 09-751, de 2 de marzo de 2011, no debe ser limitado mediante dictum como el que emite hoy este Tribunal.
Por todo lo anterior, disentimos respetuosamente de la Opinión del Tribunal en cuanto a estos asuntos. No obs-*194tante, concurrimos con la Opinión del Tribunal porque al-canza el resultado correcto al revocar la convicción de alte-ración a la paz que pesaba sobre el señor García Colón.
— O —
Opinión concurrente y disidente emitida por la Juez Aso-ciada Señora Rodríguez Rodríguez.
You just hold your head high and keep those fists down. No matter what anybody says to you, don’t let ‘em get your goat. Try fighting with your head for a change.
Harper Lee, To Kill a Mockingbird (Atticus Finch a su hija Scout)
Concurro con la determinación de la mayoría de revocar la condena del delito de alteración a la paz que pesaba contra el peticionario. Ello no obstante, disiento del criterio mayoritario por dos fundamentos: primero porque coincido con el Juez Presidente Señor Hernández Denton en que este proceso criminal se celebró en violación a las protec-ciones que emanan del derecho a juicio rápido, por lo que ahí debió concluir el análisis del Tribunal. Segundo, porque la mayoría, en su intento de salvar la disposición penal impugnada, propone una interpretación confusa y contra-dictoria que desatiende, en ese proceso, la normativa del Tribunal Supremo de Estados Unidos sobre este asunto. Aun cuando considero innecesaria la discusión de la mayo-ría sobre el delito de alteración a la paz, los errores concep-tuales de la opinión mayoritaria me obligan a refutar su desacertado razonamiento.
El error fundamental de la mayoría es que pretende va-lidar el delito de alteración a la paz sin verdaderamente enfrentarse a su contenido y a las deficiencias de nuestros dictámenes anteriores. Lejos de ello, este Tribunal se rei-*195tera, mecánicamente, en nuestras expresiones previas so-bre la doctrina de palabras de riña, sin reconocer que va-rios de nuestros dictámenes anteriores claramente eran defectuosos por apartarse de la normativa federal. El re-sultado de esta ausencia de rigor es que la mayoría adopta un estándar impreciso y discordante, con visos de incons-titucionalidad, sobre cuándo unas palabras pueden tipifi-carse como palabras de riña y cómo se configura el delito. El peligro del método adoptado por la mayoría es que abre la puerta para restringir el derecho a la libertad de expre-sión de los ciudadanos al regular más expresión de la permisible.
Finalmente, debo expresar disconformidad y algún grado de inquietud con algunas expresiones de la opinión de la mayoría, las cuales tienen el potencial —por su im-precisión— de limitarle al ciudadano su capacidad de ex-presar libremente su descontento y sus agravios sobre el gobierno y sus funcionarios. La mayoría expresa lo si-guiente: "Ahora bien, el ejercicio de la libre expresión debe estar enmarcado dentro del respeto y la dignidad que am-para a todos los ciudadanos. Así, pues, este derecho no constituye una carta blanca que nos permita infringir la dignidad del ser humano.” (Énfasis en el original supri-mido y énfasis nuestro.) Opinión del Tribunal, pág. 180. ¿Qué nueva limitación le está imponiendo este Tribunal al ejercicio de la libertad de expresión? ¿Qué tipo de expre-sión es la que falta el respeto? ¿Es que la Primera En-mienda no protege la expresión irrespetuosa e ignomi-niosa? ¿A base de qué criterio se concluye que este tipo de expresión no está garantizada constitucionalmente? ¿Qué normas van a utilizarse para determinar si una expresión es respetuosa? ¿Cómo se va a implantar este estándar de conducta aceptable? ¿Quién es el guardián de este nuevo código de decoro y decencia?
Sólo hay que recordar e internalizar las más recientes *196expresiones del Tribunal Supremo de Estados Unidos so-bre la libertad de expresión:
Speech is powerful. It can stir people to action, move them to tears of both joy and sorrow, and —as it did here— inflict great pain. On the facts before us, we cannot react to that pain by punishing the speaker. As a Nation we have chosen a different course —to protect even hurtful speech on public issues to ensure that we do not stifle public debate. (Enfasis nuestro.) Snyder v. Phelps, Núm. 09-751, de 2 de marzo de 2011.
I
Los hechos de este caso no están en controversia. El 15 de noviembre de 2006, dos oficiales de la Policía detuvieron al Sr. Mario García Colón por una alegada violación a la Ley de Vehículos y Tránsito, 9 L.P.R.A. see. 5001 et seq. Durante la intervención, el señor García Colón le expresó a los policías, en dos ocasiones, que éstos eran “unos charla-tanes, corruptos y que no valían nada”. Por estos hechos, uno de los oficiales procedió a expedirle una citación para que compareciera el 28 de noviembre de 2006 ante el Tribunal de Primera Instancia.
Casi seis meses después, en mayo de 2007, el Ministerio Público presentó denuncias por dos cargos del delito menos grave de alteración a la paz, tipificado en el Artículo 247 del Código Penal, 33 L.P.R.A. see. 4875 (Artículo 247(c)). El juicio se celebró y el señor García Colón fue hallado culpable por el referido delito. Inconforme, éste acudió al Tribunal de Apelaciones, el cual confirmó la sentencia del Tribunal de Primera Instancia. Aún insatisfecho, el peticionario recurre ante nosotros mediante recurso de certiorari.
Entre sus planteamientos, el señor García Colón alegó que el delito de alteración a la paz tipificado en el Artículo 247 es inconstitucional debido a que es excesivamente am-plio o adolece de vaguedad, ya que no brinda un aviso ra-zonable del tipo de conducta que el delito proscribe y su *197cobertura se extiende a expresiones protegidas por el dere-cho a la libertad de expresión. Ello, en violación a la pro-tección que ofrece el derecho a la libertad de expresión que emana de la Sección 4 del Artículo II de nuestra Carta Magna. Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.
II
La libertad de expresión es uno de los derechos ciuda-danos de la más alta jerarquía que reconoce nuestra Constitución. Muñiz v. Admor. Deporte Hípico, 156 D.P.R. 18, 24 (2002). El derecho a expresar libremente nuestras ideas, y más importante aún, el derecho a criticar libre-mente al gobierno, son baluartes fundamentales de una sociedad libre. Es precisamente el ejercicio de este derecho lo que permite salvaguardar los otros derechos que se re-cogen en nuestra Carta Fundamental. En este sentido, es ilustrativa la siguiente expresión del Juez Black en Speiser v. Randall, 357 U.S. 513, 530 (1958): “[the freedoms secured by the First Amendment] are absolutely indispensable for the preservation of a free society.”
No obstante, este derecho no es irrestricto. Muñiz v. Admor. Deporte Hípico, ante, pág. 24; R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1278-1279. Ahora bien, debido al rol preeminente que desempeña este derecho en nuestra vida democrática, al limitar su alcance siempre se deben adoptar aquellas medidas que menos le-sionen el derecho del ciudadano a expresarse libremente. Pueblo v. Santos Vega, 115 D.P.R. 818, 821 (1984). Tal y como apuntó el Juez Brandéis: “To justify suppression of free speech there must be reasonable ground to fear that serious evil will result.” Whitney v. California, 274 U.S. 357, 376 (1927).
Como sabemos, la jurisprudencia del Tribunal Supremo de Estados Unidos sienta el estándar mínimo de protección *198que podemos conferirle a cualquier derecho constitucional en nuestra jurisdicción al amparo de nuestra Constitución. Es decir, al amparo de la Constitución del Estado Libre Asociado de Puerto Rico este Tribunal puede reconocer y proteger más expresión que aquella que protege la Consti-tución de Estados Unidos, pero nunca menos que en el ám-bito federal.
Este caso trata, en su esencia, sobre cuándo el Estado puede válidamente castigar o penar la expresión por su contenido. Conviene iniciar esta discusión reseñando que la deferencia judicial al criterio legislativo cuando se inter-preta una legislación que incide sobre la libertad del ciu-dadano a expresarse es menor que aquella que, de ordina-rio, ejercemos cuando nos enfrentamos a legislación de carácter económico o social. Cuando la legislación incide sobre la libertad de expresión nuestro análisis tiene que ser riguroso y acucioso debido a los valores preeminentes que subyacen al ejercicio libre de la expresión. Thomas v. Collins, 323 U.S. 516, 530 (1945) (“The rational connection between the remedy provided and the evil to be curbed, which in other contexts might support legislation ... will not suffice [in the case of speech]”).
El Tribunal Supremo de Estados Unidos ha formulado dos doctrinas principales para enfrentarse a controversias que giran en torno a cuándo el Estado puede castigar la expresión por su contenido. La primera, y la que nos atañe hoy, es la llamada doctrina de palabras de riña; y la se-gunda, la doctrina de peligro claro e inminente (“clear and present danger”). Ambas persiguen proteger al locutor de sanciones penales por el uso de expresiones controversia-les, salvo cuando sea muy probable que la expresión ver-tida produzca un peligro inminente debido a la reacción que dicha expresión produzca sobre el oyente. Una y otra persiguen imponer barreras a las limitaciones que, válida-mente, se puedan establecer al ejercicio de la expresión. M.J. Mannheimer, The Fighting Words Doctrine, 93 *199Colum. L. Rev. 1527, 1549 (1993). Véase, además, C. Calvert, Personalizing First Amendment Jurisprudence: Shifting Audiences & Imagined Communities to Determine Message Protection in Obscenity, Fighting Words, and Defamation, 20 U. Fla. J.L. & Pub. Pol’y 439 (2009).
En Chaplinsky v. State of New Hampshire, 315 U.S. 568 (1942), el Tribunal Supremo de Estados Unidos enunció por primera vez una teoría sobre el derecho a la libre ex-presión que excluía, específicamente, un tipo de expresión del ámbito de su protección, las llamadas palabras de riña. El Tribunal definió las palabras de riña como aquéllas que por el mero hecho de ser proferidas tienden a causar una respuesta violenta inmediata en la persona a quien se dirigen. Chaplinsky v. State of New Hampshire, ante, pág. 572 (“those which by their very utterance inflict injury or tend to incite an immediate breach of the peace”).(1)
Con posterioridad a Chaplinsky, ante, el Tribunal Supremo de Estados Unidos ha refinado su análisis, soste-niendo que la doctrina de palabras de riña se refiere a un diseño limitado y restringido que pretende atender el pro-blema de cómo enfrentar la violencia en que incurre una persona que profiere lenguaje insultante.(2) En este tenor ha adoptado un estándar de análisis de carácter contextual y objetivo. Así, en Gooding v. Wilson, 405 U.S. 518 (1972), el Tribunal Supremo sostuvo que al considerar si unas ex-presiones son o no palabras de riña, hay que evaluar las *200circunstancias específicas de cada caso para determinar si una persona de inteligencia común consideraría la expre-sión como susceptible de incitar al receptor de la expresión a responder violentamente al escucharlas. Se requiere algo más que meramente que las palabras proferidas puedan provocar una reacción violenta. Se requiere, en palabras del propio Tribunal Supremo: “[that] words were intended to produce and likely to produce imminent disorder ...” (En-fasis nuestro.) Hess v. Indiana, 414 U.S. 105, 109 (1973).
Así, en Hess v. Indiana, ante, el Tribunal sostuvo que cuando no existe una amenaza real e inminente de que pueda originarse una reacción violenta en quien escucha la expresión, no se justifica denegarle protección constitucio-nal a las palabras de riña. Lo mismo ocurre cuando la ex-presión no se dirige a una persona o un grupo en particular. Véase Hess v. Indiana, ante, págs. 108-109.
Recalcamos, la determinación de si una expresión se en-marca como “palabras de riña” no depende del efecto real que haya tenido la expresión sobre la persona a quien va dirigida o, de si la expresión, en efecto, originó una res-puesta violenta. Es decir, el hecho de que una expresión protegida constitucionalmente pueda originar una res-puesta violenta no la convierte en una palabra de riña. Aunque se trate de lenguaje de crítica, provocativo o insul-tante, si la expresión no podría tener el efecto de causar un peligro claro e inminente, estamos ante expresiones cobija-das por la protección constitucional. City of Houston, Tex. v. Hill, 482 U.S. 451, 460 (1987); Terminiello v. Chicago, 337 U.S. 1, 4 (1949). Y es que las palabras no son inheren-temente peligrosas. Como señaló el Tribunal Supremo en Cohen v. California, 403 U.S. 15, 25 (1971): “[T]he State has no right to cleanse public debate to the point where it is grammatically palatable to the most squeamish among us.” Sostener lo contrario supondría que vivimos en una sociedad homogenizada sin espacio para la diversidad.
*201En Terminiello v. Chicago, ante, pág. 4, el Juez Asociado Douglas nos advierte:
Accordingly a function of free speech under our system of government is to invite dispute. It may indeed best serve its high purpose when it induces a condition of unrest, creates dissatisfaction with conditions as they are, or even stir people to anger. Speech is often provocative and challenging. It may strike at prejudices and preconceptions and have profound unsettling effects as it presses for acceptance of an idea. That is why freedom of speech, though not absolute, is nevertheless protected against censorship or punishment, unless shown likely to produce a clear and present danger of serious substantive evil that rises far above public inconvenience, annoyance, or unrest. There is no room under our Constitution for a more restrictive view. For the alternative would lead to standardization of ideas either hy legislatures, courts, or dominant political or community groups. (Citas omitidas y énfasis nuestro.)
Resumiendo, para que unas expresiones puedan catalo-garse válidamente como palabras de riña, los siguientes criterios deben estar presentes, a saber: primero, que la expresión esté dirigida de forma directa y personal al oyente, quien debe encontrarse ante el locutor (Lewis v. City of New Orleans, 415 U.S. 130 (1974); Cohen v. California, ante; Chaplinsky v. State of New Hampshire, ante); segundo, y secuela de lo anterior, que las palabras estén dirigidas de forma particular a una persona o a un grupo (Hess v. Indiana, ante, Cohen v. California, ante); tercero, que la expresión sea, por su naturaleza, capaz de causar una reacción violenta en una persona de sensibilidad co-mún (Gooding, ante; Chaplinsky, ante), y cuarto, que las circunstancias en que las palabras son proferidas deben crear la probabilidad real e inminente que la expresión surta el efecto que se pretende evitar. Hess v. Indiana, ante. Así, si una expresión no cumple con tales caracterís-ticas no debe catalogarse como palabra de riña.
*202III
Por otra parte, debemos considerar también en nuestro análisis la doctrina de imprecisión o vaguedad y amplitud excesiva pues éstas han sido utilizadas por el Tribunal Supremo de Estados Unidos para invalidar condenas basadas en leyes que pretendían prohibir palabras de riña. E.g.: Lewis v. City of New Orleans, ante; Brown v. Oklahoma, 408 U.S. 914 (1972); Rosenfeld v. New Jersey, ante; Gooding v. Wilson, ante.
La doctrina de vaguedad es un corolario del debido pro-ceso de ley que prohíbe la aplicación de una ley o regla-mento cuyos términos no revelan clara y adecuadamente cuál es la conducta prohibida por el estatuto. Pueblo v. APS Healthcare of P.R., 175 D.P.R. 368 (2009); Pueblo v. Hernández Colón, 118 D.P.R. 891, 901 (1987). Así, se ha establecido que una ley adolece de vaguedad si: (1) falla en brindar un aviso suficiente del acto u omisión que el esta-tuto pretende prohibir y penalizar; (2) se presta a la apli-cación arbitraria y discriminatoria, e (3) interfiere con el ejercicio de derechos fundamentales garantizados por la constitución. Boys and Girls Club v. Srio. de Hacienda, 179 D.P.R. 746 (2010); Pueblo v. APS Healthcare of P.R., ante; Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 240 (1988). Esta doctrina aplica particularmente al eva-luar estatutos penales. Pueblo v. APS Healthcare of P.R., ante.
De igual manera, un ataque constitucional a una ley al amparo de la doctrina de imprecisión implica que se ha realizado un análisis adecuado del texto de la ley a la luz del significado jurídico de las palabras, utilizando prece-dentes judiciales que hubieran interpretado dicho texto y que aún luego de dicho análisis, una persona de inteligen-cia promedio no queda debidamente advertida de la con-ducta proscrita. Pueblo v. APS Healthcare of P.R., ante.
*203Es menester advertir que en el caso particular de un estatuto que reglamenta un derecho fundamental como la expresión, la ausencia de guías adecuadas para su imple-mentación es aún más peligrosa, pues ello permite que un funcionario arreste o procese a personas únicamente en razón de que discrepa de la idea que se intenta trasmitir con la expresión. J. Novak y R. Rotunda, Treatise on Constitutional Law-Substance and Procedure, 4ta ed., Thomson/West, 2008, Vol. 5, Sec. 20.9(c).
Por su parte, la doctrina de amplitud excesiva opera en supuestos en que a pesar de que una ley pretende prohibir o castigar expresiones desprotegidas por la Constitución, su redacción es tal que tiene el efecto de sancionar alguna expresión constitucionalmente protegida por la cláusula de libertad de expresión. Pueblo v. APS Healthcare of P.R., ante; U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153, 161 (1993).(3) Se trata de leyes cuyos términos son claros pero, de igual forma, su texto sanciona expresiones protegidas en violación a las garantías que ofrece el derecho a expre-sarse libremente. Serrano Geyls, op. cit, pág. 1320.
Esta doctrina cumple el propósito de evitar que un es-tatuto excesivamente amplio tenga el efecto de que perso-nas cuya expresión se encuentra protegida por la Constitu-ción, se abstengan de ejercer sus derechos debido al temor de que su conducta pueda ser sancionada criminalmente por el estatuto. Pueblo v. APS Healthcare of P.R., ante; Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139, 146 (1973); Massachusetts v. Oakes, 491 U.S. 576, 581 (1989).
Hemos dispuesto que para invalidar un estatuto al am-paro de este fundamento, la amplitud excesiva debe ser *204sustancial en relación con el alcance legítimo que la me-dida pueda tener. Pueblo v. APS Healthcare of P.R., ante; Pueblo v. Hernández Colón, ante, pág. 899. En la jurisdic-ción federal, véase: Massachusetts v. Oakes, ante, pág. 581; Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973). El aná-lisis al amparo de esta doctrina debe partir de una lectura del texto del estatuto para determinar, inicialmente, si éste es sustancialmente amplio. City of Houston, Tex. v. Hill, ante, pág. 458.
Cabe recordar que el objetivo rector de estas doctrinas es evitar que un estatuto que adolece de imprecisión o que es excesivamente amplio tenga el efecto de suprimir la ex-presión constitucionalmente protegida. Cónsono con ese propósito, al interpretar un estatuto objeto de un ataque constitucional, debemos ser cuidadosos y no incurrir en el contrasentido de sustituir la amplitud excesiva por una in-terpretación que adolezca de vaguedad. L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Foundation Press, Sec. 12-29, pág. 1031.(4) Consecuentemente, si el precepto está redactado de manera tal que no permite que éste se interprete en conformidad con los contornos consti-tucionales aplicables, procede que se declare su inconstitucionalidad. Véanse: Massachusetts v. Oakes, ante; Board of Airport Com’rs of City of Los Angeles v. Jews for Jesus, Inc., 482 U.S. 569 (1987); Gooding v. Wilson, ante, págs. 520-521.
De la discusión anterior se desprende que para determi-nar si un estatuto es inválido de su faz por adolecer de amplitud excesiva se requiere, primeramente, que se rea-lice una lectura minuciosa de sus términos y se examine cómo éstos han sido interpretados. Así, se debe evaluar si el estatuto, según redactado, es amplio o adolece de vague-*205dad por ser susceptible de aplicación a expresión protegida. De contestar dicha interrogante en la afirmativa, procede entonces determinar el carácter de dicha amplitud y, sub-siguientemente, resolver si una interpretación razonable del estatuto es suficiente para disipar las dudas sobre su constitucionalidad. De esto último no ser viable, procedería declarar la inconstitucionalidad del estatuto.
Veamos dos ejemplos de cómo el Tribunal Supremo de Estados Unidos ha aplicado esta doctrina en casos en los que se cuestionaba si ciertas expresiones constituían pala-bras de riña. En Gooding v. Wilson, ante, el Tribunal inva-lidó un estatuto penal que, similar al nuestro, penalizaba el uso de palabras oprobiosas o de lenguaje abusivo que tendiera a ocasionar un quebrantamiento de la paz.(5) Gooding v. Wilson, ante, pág. 524. En esa ocasión, el tribunal fue enfático al destacar que la definición del término opro-bio abarcaba expresiones que no constituían palabras de riña, por lo que su inclusión en un estatuto que no ha sido definido ni limitado adecuadamente, convertía al estatuto en uno excesivamente amplio, pues cobija expresiones protegidas. (6)
En Lewis v. City of New Orleans, ante, el Tribunal nue-vamente declaró inconstitucional un estatuto que penali-zaba el uso de palabras oprobiosas, proferidas contra un miembro de la policía. El Tribunal declaró que no bastaba que el tribunal supremo estatal resolviera que el estatuto que contenía ese lenguaje aplicaba únicamente a palabras de riña, sino que se requería que, en efecto, sus términos se limitasen o se definieran propiamente. Gooding v. Wilson, ante, pág. 523. El máximo foro federal razonó que en ese caso no se definieron los términos del estatuto lo suficiente *206como para que no aplicara a una expresión, que aunque pudiera ser ofensiva o vulgar, estaba protegida por la Constitución. Lewis v. City of New Orleands, ante, págs. 132-133.
Al decretar la inconstitucionalidad de estas leyes, el Tribunal Supremo federal tomó en consideración la interpre-tación conferida a estos estatutos por los tribunales de los estados recurridos, para ver cómo esos foros habían delimi-tado el alcance de los estatutos impugnados. Luego de ese análisis, el Tribunal Supremo concluyó que los foros esta-tales habían errado al no limitar la interpretación de la disposición impugnada a palabras que pudieran causar una respuesta violenta. Lewis v. City of New Orleans, ante; Gooding v. Wilson, ante.(7)
Lo cierto es que una ley que penaliza la expresión, aun-que adolezca de amplitud excesiva, puede validarse si el tribunal interpreta restrictivamente el estatuto. Ello, sin embargo, implicaría que pudiera ser inválida debido a que se imponen limitaciones en función exclusivamente del contenido de la expresión. Véase sobre este asunto lo que señala el profesor Chemerinsky en el esc. 2 de esta opinión.
Pasemos ahora a considerar la controversia en este caso.
IV
A. El Artículo 247 del Código Penal de Puerto Rico que tipifica como delito: “(c) perturb [ar] la paz o tranquilidad de una o varias personas mediante vituperios, oprobios, *207desafíos, provocaciones o palabras insultantes u ofensivas que puedan provocar una reacción violenta o airosa en quien las escucha.” 33 L.P.R.A. see. 4875. Lo primero que llama la atención del estatuto es la inclusión del concepto oprobios en su texto. Ya indicamos que el Tribunal Supremo federal ha resuelto, de forma reiterada, que esta expresión es excesivamente amplia y cobija en su seno ex-presión protegida.
Por otro lado, la locución vituperio se define como “[b]aldón u oprobio que se dice a uno”.(8) Es decir, oprobio y vituperio son sinónimos y, por ende, en su acepción común necesariamente ambos son excesivamente amplios. Valga señalar, que precisamente por esto jurisdicciones estatales de Estados Unidos han optado por eliminar estos vocablos de estatutos relativos a la alteración a la paz.(9) De suyo, ambos vocablos plantean un problema de imprecisión o amplitud excesiva.
Ahora bien, atendiendo el razonamiento utilizado por el Tribunal Supremo de Estados Unidos, veamos nuestras ex-presiones pasadas sobre estos conceptos para determinar *208si le hemos conferido un significado de tal forma limitante, que puedan sobrevivir un ataque constitucional.
En Pueblo v. Ways, 29 D.P.R. 334 (1921), dictaminamos que llamar a una persona en alta voz “lambe ojo”, “fariseo” y “judas” eran vituperios o conducta ofensiva que configu-raba el delito de alteración a la paz. En este caso, el tér-mino vituperios se definió como: “[fialsear, presentar o ex-poner a calumnia o ridículo; difamar; calumniar; vilipendiar ... exponer injustamente a desprecio o ver-güenza ... [b]aldón u oprobio que se dice a uno. Acción o circunstancia que causa afrenta o deshonra.” (Citas y comi-llas omitidas y énfasis nuestro.) íd., pág. 338. Por otra parte, definimos conducta ofensiva como “cualquier cosa que causa disgusto, que produce dolor, u origina sensacio-nes desagradables”. Id., pág. 337.
Al agrupar las definiciones de estos términos podemos notar que son tan amplias e imprecisas que pueden incluir cualquier expresión que tenga el efecto de causar ver-güenza, deshonor, deshonra o constituya una afrenta. A la luz de la jurisprudencia federal, estas definiciones resultan excesivamente amplias, pues su característica principal es el efecto en la persona que recibe el mensaje, sin tomar en cuenta la naturaleza de la expresión. Existen una infini-dad de situaciones en que se puede ridiculizar a una persona mediante palabras, causarle disgusto o provocarle una afrenta, sin que por, su naturaleza, se trate de expre-siones que inherentemente provocarían una reacción violenta.
Más de medio siglo después, en Pueblo v. Caro González, 110 D.P.R. 518 (1980), nos reiteramos en lo resuelto en Ways, reafirmándonos en las definiciones del delito de al-teración a la paz. En Caro, el acusado y convicto, desde el interior de su residencia, profirió las siguientes palabras dirigidas a varios miembros de la policía que habían ido allí a investigar una querella: “La policía que se vaya al *209c[ara]jo, ustedes son unos p[ende]jos. Suban arriba, que les voy a entrar a palos.” No hubo contacto ni cercanía física con los policías; éstos no lograron entrar a la residencia, ni Caro salió de ésta. íd., pág. 520. No obstante, concluimos, al confirmar la condena, que esa expresión “bien puede en-tenderse que es la que se intenta prohibir en el estatuto como ‘vituperios’ o conducta tumultuosa u ofensiva”. íd., pág. 522.
Afirmamos que la sola conducta del acusado, al dirigirle vituperios al oficial de la policía, era punible al amparo del estatuto sin que fuera necesario considerar si la expresión conllevaba la probabilidad real e inminente de causar una respuesta violenta inmediata. Véase Pueblo v. Caro, supra, págs. 523-524. El señor Caro González fue condenado por sus expresiones aunque no existía probabilidad real al-guna de una reacción violenta inmediata por parte de los oficiales de la Policía, ya que se encontraban separados fí-sicamente por una puerta. Adviértase también, que la ex-presión no estuvo dirigida directamente a un policía en particular, sino al grupo que se encontraba fuera de su residencia y que había acudido allí para investigar una querella.
Caro ejemplifica las dificultades que aquejan los voca-blos que contiene el Artículo 247(c) del Código Penal de 2004. Como vimos, Caro mantuvo la conceptualización am-plia del tipo de expresión punible al citar a Ways y acoger esas definiciones, y no consideró el contexto en que se pro-firió la expresión. Ya indicamos que cuando no hay una amenaza real e inminente de que se pueda provocar una reacción violenta en la persona que escucha la expresión, ésta no constituye palabras de riña. También apuntamos que aquella expresión proferida que no está dirigida a una persona o grupo en particular, no constituye palabra de riña.
*210Lo cierto es que es imposible reconciliar Caro con lo dis-puesto por el Tribunal Supremo de Estados Unidos. No nos debe sorprender, por lo tanto, lo que nos indica el constitu-cionalista José Julián Álvarez sobre este caso, a saber:
Igualmente pobre es el análisis (o falta de él) sobre la vali-dez constitucional de la definición de este delito. Aunque el Tribunal reconoce que casos como Gooding v. Wilson, 405 U.S. 518 (1972), invalidaron estatutos estatales similares bajo las doctrinas de imprecisión o amplitud excesiva, no parece reco-nocer que el mismo defecto aqueja al estatuto puertorriqueño. Gooding resolvió que la proscripción de palabras “oprobiosas” requería invalidar el estatuto de Georgia. Otro tanto ocurrió en Lewis v. New Orleans, que la opinión de Caro cita en su escolio 13. ¿Qué diferencia hay entre “oprobios” y “vituperios”? Nótese que una de las definiciones de “vituperio” que el Tribunal acepta en la parte I es precisamente “oprobio”. La defini-ción de “conducta ofensiva” que el Tribunal acepta es igual-mente problemática, a la luz de la decisión en Rosenfeld .... Ese caso revocó una condena y devolvió el asunto al tribunal estatal para que se considerara a la luz de lo resuelto en Gooding. La ley en Rosenfeld usaba el término “lenguaje ofensivo”. J.J. Alvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con los EEUU: casos y materiales, Bogotá, Ed. Temis, 2009, pág. 1051. Véase, ade-más, R. Emmanuelli Jiménez, Análisis constitucional del de-lito de alteración a la paz: Artículo 260 del Código Penal de Puerto Rico, 55 (Núm. 4) Rev. Jur. U.RR. 587 (1986).
Es cuando menos desafortunado que la mayoría cite con aprobación nuestro dictamen en Caro, apuntado que lo allí dispuesto es una interpretación cónsona con la exigencia de la jurisprudencia federal. Ello no es correcto. En la me-dida en que el dictamen en este caso descanse en Pueblo v. Caro, ante, la validez de lo que hoy se resuelve está en entredicho. Cabe destacar que con posterioridad a Caro, en aquellas ocasiones en que hemos tenido ante nuestra con-sideración condenas por alteración a la paz, hemos sosla-yado el planteamiento constitucional y nos hemos enfocado en la prueba presentada para concluir que no se probó el delito imputado.
Ello, no obstante, sí hemos indicado que para que quede *211configurado el delito de alteración a la paz es necesario que concurran dos elementos, a saber: el elemento objetivo y el subjetivo. Pueblo v. Irizarry, 156 D.P.R. 780, 799 (2002); Pueblo v. Rodríguez Lugo, 156 D.P.R. 42 (2002). Ello, en un intento de conformar nuestra jurisprudencia a lo que marca la jurisprudencia del Tribunal Supremo de Estados Unidos.
Así por ejemplo señalamos que para establecer el ele-mento objetivo se debe tomar en cuenta la naturaleza misma de la acción o expresión, la cual, para que se consi-dere ofensiva, tiene que ser de tal grado hiriente e irritante como para poder provocar una respuesta violenta en una persona de sensibilidad ordinaria. Pueblo v. Irizarry, ante. Por otro lado, para establecer el elemento subjetivo, se atiende al efecto o consecuencias de la conducta ofensiva en la alegada víctima del delito; esto es, si en efecto se le perturbó la paz a la persona a quien se dirigió la referida conducta. Pueblo v. Irizarry, ante. Con ello intentamos cumplir con el mandato federal.
B. La Asamblea Legislativa de Puerto Rico intentó, al aprobar el Código Penal de 2004, limitar la aplicación del delito de alteración a la paz para conformarlo con las exi-gencias constitucionales.!(10) De ahí que en el Artículo 247(c) se incluyera la frase: “que puedan provocar una reacción violenta o airosa en quien las escucha.”(11) No obstante, se-*212gún redactado, el artículo todavía da margen sustancial a que se aplique a expresión protegida y la interpretación ma-yoritaria no subsana este problema. Me explico.
De una lectura serena del texto del Artículo 247(c) puede constatarse que aun luego de la inclusión de la men-cionada apostilla, el texto retuvo las palabras vituperios, oprobios y palabras ofensivas. Ello, como mínimo, tiene el efecto de que el delito continúe originando serias dudas sobre su constitucionalidad al no brindar un aviso sufi-ciente en cuanto a su cobertura y extensión. Por lo que, para evaluar el nuevo texto, debemos considerar si la frase introducida subsana los defectos del anterior. Sólo así po-dría aclararse si la extensa lista de expresiones cobijadas bajo los términos vituperios u oprobios —la gran mayoría de éstas expresiones protegidas constitucionalmente— quedaron excluidas del marco de aplicación del delito.
Considero que la frase “que puedan provocar una reac-ción violenta o airosa en quien las escucha” se distancia significativamente de la definición de palabras de riña ela-borada por la Corte Suprema federal. Una conducta expre-siva “que pueda” provocar una reacción violenta es muy distinta de aquélla que, como exigencia de la jurispruden-cia federal, requiere que al ser proferida conlleve la proba-bilidad inherente de provocar una respuesta violenta inmediata. Esta última expresión es más clara, específica y restrictiva al limitar el tipo conducta expresiva que se in-tenta penalizar. Por el contrario, el texto incluido en el Artículo 247(c), según redactado, continúa adoleciendo de ambigüedad y no cumple con ofrecer un aviso razonable sobre cuáles vituperios, oprobios, desafíos, provocaciones o palabras insultantes u ofensivas, el estatuto persigue proscribir.
Me parece forzoso concluir entonces, que el Artículo 247(c), según redactado, aún genera serias dudas sobre su *213constitucionalidad, al incluir términos que dieron pie a que el Tribunal Supremo federal invalidara estatutos similares y debido a que, como se indicó, el marco de aplicación del delito no se desprende claramente de su texto. Este artí-culo, según redactado, es sustancialmente amplio e impre-ciso y no brinda un aviso razonable acerca de los tipos de conducta que intenta penalizar. Ello apunta a que el pro-blema de la constitucionalidad del Artículo 247(c) no quedó subsanado en el nuevo Código Penal y, lamentablemente, este Tribunal no se enfrenta a este asunto.
Como Tribunal Supremo tenemos la facultad de inter-pretar restrictivamente esta disposición penal para poder así, sostener su validez constitucional. Lamentablemente la mayoría ha fracasado en este intento.

La Opinión mayoritaria debió reconocer expresamente la conceptualización deficiente de nuestros anteriores prece-dentes sobre este asunto y proceder a modificarlos, o revo-carlos si ello fuera necesario. Luego entonces, la mayoría estaba obligada a reconocer que el nuevo texto del Artículo 247(c) continuaba padeciendo de un problema de impreci-sión y amplitud excesiva por contener un lenguaje que difi-culta establecer su marco de aplicación de forma clara.

Por el contrario, el Tribunal falla al no enfrentar nues-tros previos dictámenes en los que interpretábamos dispo-siciones penales de otros códigos pero cuyas palabras aún adornan el delito en el nuevo Código Penal, sin advertir la aplicación deficiente del estándar federal en esos casos. Las definiciones del término vituperio, según conceptuali-zado en Ways, y reafirmado en Caro, no han sido cuestio-nadas ni abandonadas por este Tribunal. Más aún, la Opi-nión mayoritaria en este caso opta por citar a Caro favorablemente. Es evidente que en nuestra jurisdicción, y en lo relativo al delito de alteración a la paz, los términos vituperios, oprobios y palabras ofensivas han sido definidos de manera similar. De igual forma, la Opinión mayoritaria no restringe el significado de dichos términos, sino todo lo *214contrario; al no enfrentarlos, reafirma sus definiciones tra-dicionales, persistiendo entonces la amplitud y vaguedad que los acompaña.
El Tribunal, como parte de su razonamiento, no encara estas dificultades y, en vez, establece unos parámetros de aplicación del Artículo 247(c) en abstracción de éstas. Ello tiene el efecto de empañar su interpretación y matizarla de inconstitucionalidad. Así, sin hacer camino al andar, salta a la conclusión siguiente: el texto del Artículo 247(c) aplica a todas las expresiones que puedan estar incluidas en los términos vituperios, oprobios, desafíos, provocaciones o pa-labras ofensivas, cuando éstas adquieran la característica de palabras de riña.(12)
Súmese a ello, que al evaluar las expresiones del señor García Colón para determinar si éstas constituyeron pala-bras de riña, el Tribunal realiza unos pronunciamientos contradictorios que, como mínimo, tienen el efecto de ofus-car el estándar establecido para evaluar si determinadas expresiones constituyen palabras de riña. Por un lado, el Tribunal parece exponer la definición de palabras de riña correctamente cuando indica que: “las expresiones proferi-das por el peticionario —si bien pudieron haber provocado en los policías un sentimiento de molestia y frustración— no constituyeron palabras de riña capaces de provocar una reacción violenta según lo proscribe el Art. 247(c) del Có-digo Penal ...”. Opinión del Tribunal, págs. 179-180. No obstante, en otra porción de la Opinión, el Tribunal sugiere que para determinar si determinadas expresiones constitu-yen palabras de riña se debe tener en cuenta el efecto que tuvieron las expresiones sobre la persona a quien van dirigidas. Opinión del Tribunal, pág. 179.
*215El Tribunal, al resolver así actúa de forma contraria a las exigencias de la jurisprudencia federal, pues, para resolver que las expresiones del señor García Colón no cons-tituyeron palabras de riña, toma en cuenta el efecto que éstas tuvieron sobre los oficiales de la Policía. Estos pro-nunciamientos son desatinados y abren una brecha peli-grosa para que el delito se aplique al margen de la doctrina de la palabras de riña pautada por la jurisprudencia federal. En otras palabras, la expresión y actuación del Tribunal vicia de inconstitucionalidad su propia interpre-tación del delito y el estándar recién pautado para su configuración.
El Tribunal pasa por alto que el elemento subjetivo del receptor de la expresión sólo debe tomarse en cuenta para constatar si, en efecto, la persona a quien iba dirigida la expresión se encontraba en “estado de tranquilidad” previo a los hechos, lo cual es uno de los elementos del delito de alteración a la paz. Véanse: Pueblo v. Irizarry, ante; Pueblo v. De León Martínez, 132 D.P.R. 746 (1993). Sin embargo, ese elemento no debe tomarse en cuenta para determinar si una expresión se puede catalogar como palabra de riña.
En conformidad con la jurisprudencia federal, en estos casos, la única conducta expresiva que puede configurar el elemento objetivo del Artículo 247(c) es aquella que consti-tuya palabras de riña. Y para hacer esta determinación inicial, es innecesario evaluar los efectos que tuvo la con-ducta expresiva como resuelve la mayoría. Por el contrario, de no configurarse el elemento objetivo del delito, es inne-cesario evaluar los efectos o consecuencias que tuvo la con-ducta expresiva sobre la alegada víctima. Pueblo v. Irizarry, ante, pág. 801.
De lo contrario, bastaría que una persona afirme que sintió el impulso de responder violentamente, para clasifi-car determinadas expresiones como palabras de riña, con el resultado de que el elemento objetivo del delito quedará configurado. Más aún, existe un universo de expresiones *216comprendidas en los términos del Artículo 247(c) que po-drían “adquirir la característica de palabras de riña” por el sólo hecho de que la persona que las escucha afirme que experimentó el impulso de responder violentamente. El efecto real de lo resuelto por el Tribunal hoy es que la ma-yoría valida que se sancione más expresión que la que per-mite se sancione el Tribunal Supremo de Estados Unidos, en perjuicio del ciudadano quien ve, nuevamente, sus de-rechos acotados.
Por las razones que discuto, concurro con el resultado a que llega la mayoría y disiento de su desafortunado razonamiento.

 Los cuatro criterios que hemos esbozado en Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986), para determinar si se violó el derecho a juicio rápido que cobija a toda persona que enfrenta una acusación criminal “deben examinarse en conjunto y con otras circunstancias relevantes”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1995, T. II, pág. 88. Ninguno de los factores, por sí solo, es determinante. Pueblo v. Rivera Tirado, supra, pág. 433.


 La Opinión del Tribunal aduce en su esc. 31 que los policías que original-mente intervinieron con el peticionario no debían ser quienes presentaran las denun-cias porque fueron ellos las víctimas del delito de resistencia u obstrucción a la autoridad pública, posteriormente reclasificado como alteración a la paz. Por lo anterior, había un conflicto de interés claro si los policías interventores presentaban las denuncias, una situación que, según la Opinión del Tribunal, podía exponer a los agentes de ley y orden a penalidades según la Ley Núm. 12 de 24 de julio de 1985, según enmendada, conocida como la Ley de Etica Gubernamental, e incluso llevarlos a enfrentar sanciones administrativas al amparo del Reglamento Núm. 4216 del 11 de mayo de 1990, según enmendado, conocido como Reglamento de la Policía de Puerto Rico. Sostiene la Opinión del Tribunal que, “[c]onsecuentemente, es necesario que el agente víctima de delito refiera el asunto a su supervisor u otro miembro de la Policía que no tenga conflicto”. (Énfasis suprimido.) Opinión del Tribunal, pág. 168 esc. 31. La Opinión del Tribunal justifica así la “idoneidad” de que fuera el sargento —quien se enfermó por dos meses— el que presentara la denuncia. Discrepamos de la interpretación de la mayoría de que, de ahora en adelante, todo agente policíaco víctima de alteración a la paz, agresión, motín, exposiciones inmorales, proposiciones obscenas, espectáculos obscenos, resistencia u obstrucción a la autoridad pública, o cualquier otro delito, esté privado de cumplir su deber ministerial de presentar las correspondientes denuncias.


 W.E. Gladstone, Speech in House of Commons, British Parliament, 16 de marzo de 1868, en The Yale Book of Quotations, (F. Shapiro, ed.), New Haven y Londres, Yale University Press, 2006, pág. 312.


 Conviene señalar que en casos posteriores, el Tribunal Supremo de Estados Unidos tuvo a bien abandonar el criterio de que la expresión de riña es también aquella que inflige un daño, como había sugerido en Chaplinsky v. State of New Hampshire, 315 U.S. 568 (1942). Véase Rosenfeld v. New Jersey, 408 U.S. 901 (1972).


 Curiosamente, en sus decisiones posteriores a Chaplinsky, ante, el Tribunal Supremo no ha validado una condena a base de que las expresiones vertidas consti-tuían palabras de riña. Ello ha llevado al profesor Chemerinsky a aseverar lo si-guiente: “The cumulative impact of these decisions is to make it unlikely that a fighting words law could survive. If the law is narrow, then it likely would be deemed an impermissible content-based restriction because it outlaws some fighting words, but not others, based on the content of speech. If the law is broad, then it probably would be invalidated on vagueness or overbreadth grounds.” E. Chemerinsky, Constitutional Law Principles and Policies, 3ra ed., Nueva York, Aspen Publishers, 2006, Sec. 11.3.3.2, pág. 1002.


 La doctrina de amplitud excesiva permite el ataque de una ley de su faz, sin requerir necesariamente que el atacante demuestre que el estatuto es inconstitucio-nal según fue aplicado a su conducta. Ello constituye una excepción a la regla general de que una persona no puede impugnar un estatuto alegando que podría ser inconstitucional de aplicarse en circunstancias distintas a las suyas. Pueblo v. APS Healthcare of P.R., 175 D.P.R. 368 (2009), citando a Vélez v. Municipio de Toa Baja, 109 D.P.R. 369, 378 (1980).


 Tal sería el caso, por ejemplo, de una interpretación que lea: “será delito proferir cualquier expresión en público a menos que la expresión se encuentre pro-tegida por la Primera y Decimocuarta Enmienda.” (Traducción nuestra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Foundation Press, Sec. 12-29, pág. 1031.


 El precepto legal declarado inconstitucional disponía: “[a]ny person who shall, without provocation, use to or of another, and in his presence ... opprobrious words of abusive language, tending to cause a breach of the peace ... shall be guilty of a misdemeanor.” Gooding v. Wilson, 405 U.S. 518 (1972).


 En esa ocasión, la Corte definió oprobio como “conveying or intended to convey disgrace”. Gooding v. Wilson, ante, pág. 525.


 Sobre declaración de insconstitucionalidad por parte de foros estatales de máxima jerarquía, véanse: Aguilar v. People, 886 P.2d 725 (1994); Sate v. Reyes, 700 P.2d 1155 (1985); Com. v. A. Juvenile, 334 N.E.2d 617 (1975); Marks v. City of Anchorage, 500 P.2d 644 (Alaska 1972).
En otros estados, los tribunales supremos han sostenido la validez de estatutos similares al de autos, luego de realizar una interpretación restrictiva. Véanse: State v. Read, 680 A.2d 944 (1996); State v. Williams, 534 A.2d 230 (1987); State v. Huffman, 612 P.2d 630 (D. Kansas 1980); Matter of the Welfare of S.L.J., 263 N.W.2d 412 (1978).


 Real Academia Española, Diccionario de la lengua española, 22da ed., Madrid, Ed. Espasa, 2001, T. II, pág. 2311.


 Por ejemplo, a raíz de lo resuelto en Gooding v. Wilson, ante, el estado de California enmendó la definición de su delito de alteración a la paz para eliminar toda referencia a oprobio o vituperio y conformarlo con la jurisprudencia federal respecto al tipo de lenguaje que puede válidamente prohibirse. Antes de la enmienda sufrida, la redacción del delito de alteración a la paz de California era casi idéntica al texto del delito de alteración a la paz de nuestro Código Penal de 1974. Véase J.J. Alvarez González, Derecho constitutional de Puerto Rico y relaciones constitucionales con los EEUU: casos y materiales, Bogotá, ed. Temis, 2009, págs. 1051-1052. El texto actual del Código Penal de California, luego de la enmienda de 1976, lee:
“415. Any of the following persons shall be punished by imprisonment in the county jail for a period of not more than 90 days, a fine of not more than four hundred dollars ($400), or both such imprisonment and fine:
“(1) Any person who unlawfully fights in a public place or challenges another person in a public place to fight.
(2) Any person who maliciously and willfully disturbs another person by loud and unreasonable noise.
(3) Any person who uses offensive words in a public place which are inherently likely to provoke an immediate violent reaction.” (Enfasis nuestro.) Cal. Penal Code Sec. 415.


 A esos efectos, la profesora Nevares-Muñiz, ha expresado: “Este nuevo Có-digo ... presenta una nueva redacción que pretende armonizar el derecho a la liber-tad de expresión ... con el derecho que tiene todo ciudadano a la protección de su vida privada o familiar de ataques abusivos a su honra, su reputación, integridad y a su intimidad. ... [S]e ha atemperado el lenguaje ... de manera que no se penalice la expresión de palabras por su mero contenido sin considerar el efecto de las mismas sobre otras personas. ... Se ha descartado específicamente el lenguaje de los incisos (a) y (c) del Artículo 260 del Código Penal derogado, donde muchos de los actos proscritos se refieren a palabras que podrían ser ambiguas en cuanto a su interpre-tación y aplicación.” (Enfasis nuestro.) D. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, 2da ed., San Juan, Ed. Inst. para Desarrollo del Derecho, edición de 2005, pág. 317.


 La modalidad del delito de alteración a la paz tipificada en el Artículo 247(c) del Código Penal actual, 33 L.P.R.A. sec. 4875(c), se asemeja al inciso (a) del Artículo 260 del Código Penal anterior, el cual tipificaba como delito: “(a) perturb[ar] la paz o *212tranquilidad de algún individuo o vecindario, con fuertes e inusitados gritos, con-ducta tumultuosa u ofensiva o amenazas, vituperios, riñas, desafíos o provocaciones.” (Énfasis nuestro.) 33 L.P.R.A. see. 4521 (ed. 2001).


 Precisamente, la reafirmación por el Tribunal Supremo de Luisiana res-pecto a que el estatuto, según escrito, había sido aplicado únicamente a palabras de riña fue el factor que movió a al Tribunal Supremo de Estados Unidos a enfrentar al tribunal estatal con su propia jurisprudencia. Así, quedó evidenciado que los térmi-nos del estatuto se prestaban para ser aplicados a expresiones protegidas. Lewis v. City of New Orleans, ante, pág. 132.